Title: To James Madison from William Jarvis, 4 September 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4th Septr. 1806

The foregoing is a Copy of my last which went by the Brig Betsey Captn Copeland via Boston: Since when nothing new has transpired relative to the object of Lord St: Vincents. In addition to His Lordships command as Admiral, he has a Commission of Ambassador Extraordinary to this Court in which is joined the Earl of Rossilyn, on a Special mission to the Prince Regent.  The Earl Rossilyn has also a Separate Commission of Envoye Extraordinary & Minister Plenipotentiary Resident at this Court in room of Lord Robert Fitzgerald, who I understand is appointed Post Master General for Ireland.  To judge from the best information I can obtain I imagine what I stated in the preceding as from "those who pretend to be the best informed" is not very far from the truth: and it seems to be beleived that serious apprehension is entertained by the British Cabinet for the Safety of this Country, in case peace is not concluded.  Such a step appears to me so contrary to the Commercial interest of France, that unless there is some paramount interest which I do not see, I must still be allowed to remain a little Sceptical.  As to the influence which France has or can have in the Councils of this Court, it is or can be made nearly as great as in Spain or Holland; so that this cannot be a Source of difficulty.  As to Commercial advantages she at least shares them with England, & the Subsidies she enjoys exclusively; both of which She must totally lose was the Prince to go to the Brazils or if he did not, could the English take possession of them or prevent the richis of those Colonies reaching the Mother Country: the latter of which could easily be effected & the trade possibly be made to flow into British Channels.  It is singular however that in all this Solicitude & ferment of the public mind that the public paper has only depreciated two Pr Cent & is not now lower than it was two months ago, 18 1/2 to 19 Pr Cent discount.  No steps are yet taken to fit out or prepare the Navy & the impressments for Soldiers ceased the next day after they began.  The Earl of Rossily (who is Genl. Sinclair alias Genl. Sir  Erskine his name of Sinclair being derived from an estate left him by an Uncle & his title of Earl from another Wedderburne) has brought in his Suite Colo Stewart, a Major of Dragoons & two Captains in the Cavalry Service beside Genl. Simcoe.  Whether all this is not opposing threat to threat, political finesse to political finesse, a short time will determine.
Accompanying this you will receive four letters from Mr Erving, duplicates he informed me to the last.  With the highest Estimation I have the honor to be Sir Yr Mo: Ob: Servt.

William Jarvis


After the most minute enquiry, I am Satisfied there is not nor has not been a Single transport in the offing as has been reported a dozen times & but three line of battle Ships.

